PER CURIAM.
The respondent, a member of The Florida Bar, has petitioned this Court for permission to resign from the bar pending disciplinary proceedings. The board of governors voted to support the resignation if certain conditions were agreed to. The Bar and the respondent have stipulated that they have discussed the conditions and agree that the conditions to respondent’s resignation are fair and just and are acceptable to both parties.
After reviewing the record in this case, we grant Jerry R. Hussey’s petition for leave to resign with the following conditions:
1. The resignation is without leave to reapply, pursuant to Florida Bar Integration Rule, article XI, rule 11.08(6).
2. Respondent is ordered to pay all costs involved in this proceeding, as well as in all pending disciplinary proceedings.
3. Full restitution will be made to any client harmed by respondent’s trust account violations.
Respondent’s resignation from The Florida Bar shall be effective thirty days from the filing of this opinion, thereby giving respondent time to close out his practice and protect his clients’ interest. During this thirty-day period, respondent shall accept no new legal clients. Costs in the amount of $1,992.85 are hereby taxed against Respondent.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON, McDONALD and EHRLICH, JJ., concur.